Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 1 of 17 PageID #: 307




                      Exhibit 14
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 2 of 17 PageID #: 308




Supporting Information




              Bright and Uniform Green Light Emitting

InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut

                                             Displays

    Yongwook Kim†∥, Sujin Ham‡∥ Hyosook Jang†, Ji Hyun Min†, Heejae Chung†, Junho Lee†,


                                  Dongho Kim‡* and Eunjoo Jang†*


†
    Inorganic Material Lab, Samsung Advanced Institute of Technology, Samsung Electronics, 130

            Samsung-ro, Yeongtong-gu, Suwon-si, Gyeonggi-do 16678, Republic of Korea.

     ‡
         Department of Chemistry, Yonsei University, 50 Yonsei-ro, Seodaemun-gu, Seoul 03722,

                                            Republic of Korea.


                            ∥These   authors contributed equally to this work.



                       *E mail: ejjang12@samsung.com; dongho@yonsei.ac.kr




                                                    S-1
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 3 of 17 PageID #: 309




  Table of Contents


  1. Supporting Figures and Table

  2. References




                                     S-2
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 4 of 17 PageID #: 310




    1. Supporting Figures and Table


       a
           In(LA)3   150°C                             170°C                  InP-Zn                 240°C
                           In-P-Zn ligand                                                                                 InP
                                                                        magic-sized cluster
           Zn(OA)2 (TMS)3P    complex                                                                             Growth and Focusing
                                                                         (labs = 370 nm)
                              b
                                                                                                150°C
                                                                                                170°C
                                                                                                240°C

                                  Intensity




                                              300       400                 500              600            700
                                                                       Wavelength (nm)
                                                                       180
                     c                                                                                             d =2.0 nm
                                                                       160
                                                                                                                    σ = 12%
                                                                       140
                                                                       120
                                                              Counts




                                                                       100
                                                                        80
                                                                        60
                                                                        40
                                                                        20
                                                    20 nm
                                                                         0
                                                                             0   1   2   3   4 5 6 7          8     9 10 11
                                                                                             Diameter (nm)
                              d
                                                                                     (TMS)3P injection at
                                                                                               150°C
                                                                                               280°C
                                  Intensity




                                              300       400                 500              600            700
                                                                       Wavelength (nm)


Figure S1. (a) Scheme of the InP core growth. (b) Absorption spectrum evolution during the InP

growth. (c) A STEM image (left) and the size distribution (right) of InP cores. The black line in

the size distribution is the Gaussian fit. (d) Comparison of absorption spectra of InP QDs

prepared by injecting (TMS)3P at 150°C and 280°C.



                                                                        S-3
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 5 of 17 PageID #: 311




Table S1. Elemental compositions of QDs and calculated thickness of each shell as well as the

diameter of QDs.


                            Mole ratio (X/In)                  Thickness (nm)       Diameter
      Sample
                    P/In   S/In   Zn/In Se/In In/In      ZnSe      ZnS   ZnSe/ZnS    (nm)

        InP         0.73   0.00   0.37   0.00     1.00    -         -           -     2.0

      InP/ZnSe      0.57   0.00   16.7   15.3     1.00   1.5        -       1.5       5.0

   InP/ZnSe/ZnS     0.67   14.7   34.9   15.3     1.00   1.5       0.5      2.0       6.0

      InP/ZnS       0.67   8.45   10.3   0.00     1.00    -        1.0      1.0       4.0




                                            S-4
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 6 of 17 PageID #: 312




                                                      60
                a               InP/ZnSe                                                   d = 5.3 nm
                                                                                             σ = 15%

                                                      40




                                            Counts
                                                      20



                                                       0
                                                           0   1   2   3   4   5   6   7   8   9 10 11

                                                      20
                b           InP/ZnSe/ZnS                                                   d = 7.3 nm
                                                                                             σ = 16%
                                                      15


                                            Counts    10


                                                       5


                                                       0
                                                           0   1   2   3   4   5   6   7   8   9 10 11

                                                     120
                c                InP/ZnS                                                   d = 4.2 nm
                                                     100                                     σ = 12%

                                                      80
                                            Counts




                                                      60

                                                      40

                                                      20

                                  20 nm                0
                                                           0   1   2   3   4 5 6 7         8   9 10 11
                                                                           Diameter (nm)
Figure S2. STEM images (left) and their corresponding size distributions (right) of InP/ZnSe (a),

InP/ZnSe/ZnS (b), and InP/ZnS QDs (c). Black lines indicate Gaussian fitting of the size

distribution.




                                                     S-5
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 7 of 17 PageID #: 313




   HAADF                      In                          P




                    10 nm


   Zn                         Se                          S




Figure S3. STEM EDS mapping images of InP/ZnSe/ZnS QDs.




                                        S-6
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 8 of 17 PageID #: 314




                        a

                                                                                   InP/ZnS




                            Intensity


                                        300        400            500             600        700
                                                          Wavelength (nm)

                              b                                       c




                                  2 nm                                  20 1/nm


                        d

                                                                                   InP/ZnS
                            Intensity




                                        10    20         30        40       50          60   70
                                                              2 Theta (deg)




Figure S4. (a) Absorption (dotted lines) and emission (solid lines) spectra of InP/ZnS QDs. A

HR-STEM image (b) and its FFT diffractogram (c) of InP/ZnS QD. (d) Powder XRD patterns of

InP/ZnS QDs. The vertical bars represent the diffraction patterns for bulk zinc-blende ZnS.




                                                                S-7
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 9 of 17 PageID #: 315




                                              InP/ZnS
                                              InP/ZnSe
                                              InP/ZnSe/ZnS




                         PL Intensity




                                        400    450       500        550    600   650
                                                         Wavelength (nm)




Figure S5. Steady-state emission spectra for InP/ZnS, InP/ZnSe, and InP/ZnSe/ZnS. Fitting each

emission spectrum to a Gaussian function (short gray dashes) at the front line creates a tail on the

right side of the spectrum. The percentage of the tail is 14% of InP/ZnS, 29% of InP/ZnSe, and

11% of InP/ZnSe/ZnS.




                                                             S-8
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 10 of 17 PageID #: 316




                                                             0
                                                        100
                                                        10                                                        InP/ZnS


                                                                                                       610
                                                        10-1-1
                                                        10

                                                                                 450

                                                        10-2-2
                                                        10
                                                                 0
                                                                 0         100
                                                                           100         200
                                                                                       200     300
                                                                                               300          400
                                                                                                            400       500
                                                                                                                      500
                        PL Intensity (counts / 20 ms)
                                                        1000
                                                        10                                                     InP/ZnSe

                                                                                                      635

                                                        10-1-1
                                                        10


                                                                     470
                                                        10-2-2
                                                                 0
                                                                 0         100
                                                                           100         200
                                                                                       200    300
                                                                                              300           400
                                                                                                            400      500
                                                                                                                     500
                                                         1000
                                                        10                                                  InP/ZnSe/ZnS



                                                          -1
                                                        10
                                                        10-1
                                                                                                       610

                                                                     470
                                                          -2
                                                        10-2
                                                        10
                                                                 0         100
                                                                           100         200
                                                                                       200      300
                                                                                               300          400
                                                                                                            400       500
                                                                                                                      500
                                                                                         Time (ns)




 Figure S6. Time-resolved PL decay curves probed at different wavelengths with a 10 nm

 spectral width for InP/ZnS (top), InP/ZnSe (middle), and InP/ZnSe/ZnS (bottom).




                                                                                        S-9
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 11 of 17 PageID #: 317




                                                                                         Temp. (K)
                                                                               InP/ZnS
                                                                                              77
                                                                                              97
                                                                                              117
                                                                                              137
                                                                                              157
                                                                                              177
                                                                                              197
                                                                                              217
                                                                                              237
                                                                                              257
                                                                                              277
                                                                             InP/ZnSe
                                                                                              297
                       PL Intensity (norm.)




                                                                          InP/ZnSe/ZnS




                                              450   500   550  600 650      700   750
                                                            Wavelength (nm)




 Figure S7. Normalized temperature-dependent PL spectra of the InP/ZnS (top), InP/ZnSe

 (middle), and InP/ZnSe/ZnS (bottom) QDs




                                                                   S-10
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 12 of 17 PageID #: 318




   a                                                              b




                                                 Se 2P3/2
                                                                           InP/ZnS




                               Se 2P1/2




                                          S 2P
                                                                           InP/ZnSe




                                                                                                        Se 3d
                                                                           InP/ZnSe/ZnS
       Intensity




                                                                                          Se–O
                   172   168       164       160            156       68    64          60         56           52
                         Binding Energy (eV)                                      Binding Energy (eV)



 Figure S8. S (2P) and Se (2P1/2) peaks (a) and Se (3d) peak (b) of high-resolution XPS spectra of

 InP/ZnSe (dark cyan), InP/ZnSe/ZnS (green) and InP/ZnS QDs (navy).




                                                             S-11
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 13 of 17 PageID #: 319



                      a 2.55
                                                                            InP/ZnS
                                                                            InP/ZnSe
                                    2.50                                    InP/ZnSe/ZnS



                                    2.45




                      Energy (eV)
                                    2.40


                                    2.35


                                    2.30
                                           50   100     150     200        250     300
                                                         Temperature (K)
                      b 260
                                                InP/ZnS
                                    240         InP/ZnSe
                                                InP/ZnSe/ZnS
                                    220
                      FWHM (meV)




                                    200

                                    180

                                    160

                                    140

                                    120
                                           50   100     150     200        250     300
                                                        Temperature (K)



 Figure S9. Temperature-dependent PL peak energy (a) and FWHM (b) of the InP/ZnSe,

 InP/ZnSe/ZnS, and InP/ZnS QDs.




                                                          S-12
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 14 of 17 PageID #: 320




                                                                            1S

                                    Surface




                           Energy
                                                                 Core




                                                                            GS




                                          Configuration coordinate (a.u.)




 Figure S10. Schematics of core and surface emission for the QDs. In this approach, described by

 Marcus-Jortner electron transfer theory1, the possibility of tunneling through the potential barrier

 is explicitly allowed via a minimal model consisting of two modes: a classical low-frequency

 mode representing interaction with the medium, and a quantum high-frequency mode

 representing internal vibrations. The classical mode governs the high-temperature and thermally

 activated population equilibria, and the quantum mode governs the low-temperature populations

 via tunneling as well as spectral line shapes.




                                                    S-13
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 15 of 17 PageID #: 321




                                           a           InP/ZnS             b            InP/ZnS
                                                       InP/ZnSe                         InP/ZnSe
                                                       InP/ZnSe/ZnS                     InP/ZnSe/ZnS

                                                           αon = 1.33                        αoff = 1.43




                         P[ton] (s -1)




                                                                                                            P[toff] (s -1)
                                                                                             αoff = 1.46
                                                           αon = 1.38


                                                                                             αoff = 1.42
                                                           αon = 1.25




                                               10-1      101      103          10-1       101      103
                                                      ton (s)                          toff (s)
                         c                       core/shell                           core/shell/shell
                                                                                                    Charged
                                                                                                     state
                                                            Charged
                                                             state

                                                                                                      ΔE2
                                                                          ΔE1
                         ΔE1                                    ΔE2

                                         Neutral state                         Neutral state



 Figure S11. On- (a) and off-time (b) probability density plots calculated using more than 100

 single QDs, and fitted using truncated power-law and power-law equations, respectively, with a

 high value of adjusted r-square (0.99). (c) A schematic of the charge trapping (blue arrows) and

 detrapping (pink arrows) processes.




                                                                        S-14
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 16 of 17 PageID #: 322




                                                  105                                           540


                                                  100                                           536




                      Relative PL Intensity (%)




                                                                                                      PL Wavelength (nm)
                                                  95                                            532


                                                  90                                            528


                                                  85                                            524


                                                  80                                            520
                                                        0   10   20      30      40   50   60
                                                                      Time (h)



 Figure S11. Photostability of the InP/ZnSe/ZnS QDs. Relative PL intensity (green) and PL

 wavelength (blue) changes over time.




                                                                      S-15
Case 2:20-cv-00038-JRG Document 1-15 Filed 02/14/20 Page 17 of 17 PageID #: 323




    2. References


  1. Mooney, J.; Krause, M. M.; Saari, J. I.; Kambhampati, P. Challenge to the Deep-trap

     Model of the Surface in Semiconductor Nanocrystals Phys. Rev. B 2013, 87, 081201.




                                           S-16
